917 So.2d 905 (2005)
Robert SAPP, Petitioner,
v.
James V. CROSBY, Respondent.
No. 1D05-1573.
District Court of Appeal of Florida, First District.
November 15, 2005.
Rehearing Denied January 12, 2006.
Robert Sapp, petitioner, pro se.
Charlie Crist, Attorney General, and Elizabeth Fletcher Duffy, Assistant Attorney General, Tallahassee, for respondent.
PER CURIAM.
Robert Lee Sapp seeks mandamus relief in the form of an order compelling the circuit court to rule on a petition for writ of habeas corpus he filed in May 2003. The circuit court acknowledges that it received this filing, but indicates that the petition has been misplaced and cannot now be located. The circuit court has therefore directed Sapp to refile his petition. Because the circuit court has nothing before it on which to rule, we deny the petition for writ of mandamus. However, we encourage the circuit court to expedite its consideration and disposition of Sapp's petition, once it is refiled.
PETITION FOR WRIT OF MANDAMUS DENIED.
KAHN, C.J., WOLF and VAN NORTWICK, JJ., concur.